                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN

Knowlton et al,
                                                 Plaintiffs,            Case No. 20-CV-1660
                      v.
                                                                        MINUTE SHEET
City of Wauwatosa et al,
                                                 Defendants.



Hon. Nancy Joseph, presiding.                          Deputy Clerk: Ross Miller
Type of Proceeding: RULE 16 SCHEDULING CONFERENCE
Date: May 7, 2021 at 9:00am                            Court Reporter: Zoom Audio
Time Commenced: 9:01am                                 Time Concluded: 9:31am

Appearances:            Plaintiff:       Milo Schwab, Kimberly Motley
                        Defendant:       Jasmyne Baynard

Comments:

Parties arguments heard as to amending Discovery, Amended Pleadings, and Dispositive Motions
deadlines. Parties to confer regarding deposition requests. Parties agree to postpone scheduling of trial
dates pending the outcome of any dispositive motions.

Court ORDERS the following Amended Deadlines:

Amended Pleadings and Naming of John Doe’s due by: July 31, 2021
Discovery Deadline: December 31, 2021
Dispositive/Daubert Motions due by: January 31, 2022

The court will hold a telephonic scheduling conference to set additional dates pending the outcome of any
dispositive motions.




                  Case 2:20-cv-01660-NJ Filed 05/07/21 Page 1 of 1 Document 33
